Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00237-CR

                                   David A. RAMIREZ,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 38th Judicial District Court, Medina County, Texas
                              Trial Court No. 13-07-11311-CR
                     The Honorable Camile G. Dubose, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED, and appellate counsel’s motion to withdraw is GRANTED.

       SIGNED January 7, 2015.


                                              _____________________________
                                              Rebeca C. Martinez, Justice